1 N.Y.3d 584 (2004)
In the Matter of JAZMONE S., a Child Alleged to be Neglected.
ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
PHILIP J., Appellant. (Proceeding No. 1.)
In the Matter of ASHLEY J., a Child Alleged to be Neglected.
ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
PHILIP J., Appellant. (Proceeding No. 2.)
In the Matter of ZALIKA J., a Child Alleged to be Neglected.
ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
PHILIP J., Appellant. (Proceeding No. 3.)
In the Matter of ETHAN J., a Child Alleged to be Neglected.
ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
PHILIP J., Appellant. (Proceeding No. 4.)
Court of Appeals of the State of New York.
Submitted November 24, 2003.
Decided January 8, 2004.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceedings within the meaning of the Constitution. Motion for poor person relief dismissed as academic.